Citation Nr: 1216881	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  03-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications taken for service-connected Reiter's syndrome.

(The issues of entitlement to service connection for pes planus, bilateral hip disorder, and lumbar spine disorder as well as claims for higher ratings for service-connected Reiter's syndrome and chronic iritis were the subject of a March 2011 Board of Veterans' Appeals (Board) remand still pending development by the Agency of Original Jurisdiction (AOJ)).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1971.

This case comes before the Board on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2007, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript is associated with the claims folder.

In a decision dated March 2011, the Board denied the Veteran's claims of entitlement to service connection for PTSD and erectile dysfunction.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated November 2, 2011, the Court remanded this case to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

In its January 2011 Written Brief Presentation, the Veteran's then designated representative raised an additional issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The RO, as the AOJ, has not yet adjudicated this claim in the first instance.  Hence, this matter must be referred to the RO for appropriate action. 

Review of the file further indicates that in several recent statements the Veteran has expressed concern that he is not receiving proper monthly disbursements of service-connected disability compensation, perhaps for VA's purpose of recouping an indebtedness that he owes to VA.  This matter also is referred to the RO to confirm that the Veteran is being given the full amount of benefits to which he is legally. entitled, after factoring any need to recoup outstanding indebtedness.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


REMAND

In the March 2011 decision, the Board denied a claim of entitlement to service connection for PTSD.  The Board also referred to the RO an implied claim of entitlement to service connection for an acquired psychiatric disorder per the request of the Veteran's then representative of record.  See Informal Hearing Presentation, p. 11 (January 6, 2011).  In the JMR, the Secretary and the Veteran's current representative argue that the acquired psychiatric disorder claim should be deemed as part and parcel of the claim on appeal rather than a separate claim.

Pursuant to the terms of the JMR, the Board has rephrased the psychiatric claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As medical opinions of record suggest that service-connected Reiter's syndrome may be causing and/or aggravating current psychiatric disability, the Board requires medical opinion as to whether any currently diagnosed psychiatric disorder is caused and/or aggravated by service-connected Reiter's syndrome.  38 U.S.C.A. § 5103A(d).

Notably, the parties to the JMR also requested the Board to consider "whether the medical opinions of record corroborate the veteran's reported in-service stressors."  In personal assault cases, it may be appropriate in a particular case for a medical professional to review changes in behavior during service and clinically interpret whether the changed behavior serves to corroborate the existence of a personal trauma.  Patton v. West, 12 Vet. App. 272, 282 (1999); VA Adjudication Manual M21-1 MR, IV.ii.1.D.14.; Patton v. West, 12 Vet. App. 272 (1999). 

Nonetheless, the Board is the ultimate finder of fact for any VA administrative appeal.  The Board has carefully reviewed the entire evidentiary record, which consists of 8 volumes of documents.  This record demonstrates contradictory statements by the Veteran concerning the onset of his sleep and anxiety symptoms.  It reveals inconsistent statements by the Veteran concerning the alleged sexual assaults ranging from thwarting an attempt at rape to actually being raped.  The record contains no documentation to verify the Veteran's claimed witnessing of one individual dying from a grenade training event during basic training, that another individual was beaten as a result of a race riot, or that another individual was burned with lighter fluid.  The record also contains documentation of the Veteran's pre-service arrest for a breaking and entering charge, and a military court martial for a theft charge.  His conviction for an act of dishonesty further impeaches his credibility in this case.

Based upon the above, the Board finds that there is insufficient credible evidence upon which an examiner could review the record and conclude that certain behavioral changes could be interpreted as corroborating a "personal" assault.  Thus, at this time, the Board declines further medical opinion regarding the PTSD claim.

The parties to the JMR also assert that the Board's March 2011 decision did not properly consider the claim of service connection for erectile dysfunction on a direct basis.  In particular, the JMR refers to argument from the Veteran's representative that a January 1971 service treatment record entry for urethral discharge raised the issue of direct service connection for erectile dysfunction.

Notably, the Veteran testified in March 2007 to the onset of erectile dysfunction in the last few years, and specifically denied symptomatology during active service.  See Transcript of March 2007 Board Hearing, p. 8.  Thus, the theory presented by the Veteran and his representative at the March 2007 hearing clearly limited the claim to a secondary theory, as due to medications used to treat service-connected Reiter's syndrome.  

In written argument before the Board, the Veteran's representative did not assert that the Veteran alleged the onset of erectile dysfunction in service, and presented no evidence suggesting that a reasonable possibility existed that a brief treatment for urethral discharge in 1971 has any bearing regarding the onset of erectile dysfunction three decades later.  Nonetheless, to avoid any potential for further remand, the Board will have a proper examiner review the direct service connection theory which has been deemed raised for the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of treatment within the VA North Texas Health Care System since May 2007.

2.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disorders.  A copy of the claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) identify all currently manifested acquired psychiatric disorders (other than PTSD); and

   b) for each diagnosis, whether it is at least as likely as not (probability of 50 percent or greater) that such disorder has been caused or aggravated beyond the normal progression of the disorder by service-connected disabilities, including Reiter's syndrome?

In providing the opinions, the examiner is request to consider the following:

* the Veteran's pre-service arrest history for a breaking and entering charge;
* the Veteran's special court martial conviction for being AWOL for the time period from July 1969 to February 1970 and his conviction in April 1970 of stealing property of another;
* the Veteran denial of complaints such as frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort on his September 1971 separation examination;
* the Board's factual determination that the Veteran's current allegations of sleep impairment and panic disorder first beginning during active service are not credible;
* the Board's factual determination that the following allegations made by the Veteran are not credible: an alleged witnessing of the death of a friend by hand grenade during basic training, an alleged witnessing of the death of a friend by being beaten up, an alleged witnessing of a soldier being set on fire with lighting fluid, being subject to sexual assaults, being part of race riots, and being "framed" with a larceny conviction;
* the July 1986 VA examination which reflected a normal psychiatric evaluation;
* an April 1993 VA clinic record reflecting the Veteran's complaint of chronic sleep, appetite and concentration problems due to his Reiter's syndrome;
* a May 1993 VA diagnosis of disablement due to Reiter's syndrome, visual loss from uveitis and reactive depression;
* the Veteran's VA Form 21-4138 received in October 1993 reporting depression due to physical illness as well as the death of his 13 year old son;
* an August 1997 VA clinic record reflecting diagnoses of Reiter's syndrome and depression;
* the Veteran's November 2000 report of sleeping difficulty by 30 years with service difficulties that included health limitations and "racial problems";
* a January 2001 VA clinic note reflecting the Veteran's report of intermittent depression since the early 1970s;
* a November 2001 VA clinic note reflecting that the Veteran had some PTSD symptoms related to "mistreatment" in the service;
* an October 2001 VA clinical record reflecting an Axis I diagnosis of recurrent major depressive disorder with psychotic features;
* a VA clinical record dated November 2001 wherein the Veteran denied a history of sexual abuse;
* a VA clinical record dated January 2002 reflecting the Veteran's reported history of psychotic symptoms since childhood;
* a February 2002 VA clinic diagnosis of schizoaffective disorder;
* an October 2002 VA clinic diagnosis of severe PTSD;
* an April 2003 VA Mental Health PTSD Assessment diagnosis of "military-related" PTSD based upon the Veteran's report of verbal abuse, physical abuse, racial discrimination and attempted sexual assault, witnessing a friend being beaten to death and witnessing a friend blown up during a basic training incident;
* a February 2004 letter from J.J.C., M.D., reflecting a diagnosis of an aggressive form of Reiter's syndrome which affected the Veteran's health, ability to ambulate, perform simple tasks and maintain any form of employment;
* a February 2004 VA clinic diagnosis of chronic PTSD related to military trauma (primarily based on racial discrimination with serious assorted traumas);
* a February 2005 VA clinical assessment that the Veteran experienced a psychological condition while in the military either based upon a truthful stressor of racial prejudice or by becoming delusional while in the military;
* a January 2007 VA clinic diagnosis of panic disorder with agoraphobia;
* a January 2007 VA clinic diagnosis of insomnia of multifactorial etiology including PTSD, chronic pain, panic disorder and medications; and
* a discussion of any applicable medically accepted principles.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

3.  Forward the Veteran's claims folder to the examiner who conducted the August 2009 examination report for an addendum on the question as to whether it is at least as not (probability of 50 percent or greater) that the Veteran's erectile dysfunction first manifested during active service based upon his January 1971 treatment for urethral discharge with intermittent dysuria.  In so doing, the examiner is advised of the Board's factual finding that the Veteran has credibly reported that his erectile dysfunction problems first began several decades after service.

If the original examiner is not available, forward the claims folder to any similarly qualified examiner for opinion based upon the documentary record.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate opportunity to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

